


Exhibit 10.11

 

EXECUTION COPY

 

GRAPHIC [g48675kki001.jpg]

 

October 10, 2013

 

Mr. Nicolas J. Valls
5801 Suncrest Drive
Pinecrest, FL 33156
njvalls@gmail.com

 

Re: Offer of Employment

 

Dear Mr. Valls:

 

This letter sets forth the terms and conditions of your employment with
Hemisphere Media Group, Inc., a Delaware corporation (the “Company”).  If these
terms and conditions are agreeable to you, please sign and date a copy of this
letter in the space provided below and return it to me.  Certain capitalized
terms used herein shall have the meaning set forth in the “Appendix” to this
letter (attached hereto).

 

1.             You will be initially employed as Executive Vice President,
Advertising Sales, commencing on or about October 22, 2013.  Your duties will
initially include overseeing all advertising sales for the Company, including,
without limitation, any advertising supported television networks now or
hereafter owned, in whole or in part, and/or controlled (directly or indirectly)
by the Company (other than local sales for Televicentro of Puerto Rico, LLC
(“WAPA-TV”)).  With respect to WAPA-TV, you shall be responsible for overseeing
national spot sales.  You shall devote substantially all of your business time
and efforts to the Company and its Affiliates and perform your duties and
responsibilities consistent with the policies, procedures and practices of the
Company.  You shall report directly to the Chief Executive Officer of the
Company (“CEO”) or the CEO’s designee and perform such lawful duties and
responsibilities as directed from time to time by the CEO or his designee.

 

2.             Your annual base salary will be paid at a rate of US$300,000 per
year, payable in accordance with the Company’s applicable payroll practices as
are in effect from time to time.  At this time, salaries are paid on a
bi-monthly basis.

 

3.             During your employment with the Company, you shall have the
opportunity to earn (i) quarterly bonuses (for the Company’s fiscal quarters
ended March 31, June 30, September 30 and December 31 (each a “Quarterly
Bonus”), and (ii) and an annual bonus (the “Annual Bonus”).  A Quarterly Bonus
shall be based on your performance against specified objective performance
criteria (“Quarterly Performance Goals”) established by the CEO or the CEO’s
designee (in consultation with you) prior to or as soon as practicable following
each fiscal quarter, subject to your continued employment with the Company
through March 31, June 30, September 30 and December 31, as applicable, of each
such calendar year.  Your target

 

2000 Ponce de Leon Blvd., Suite 500, Coral Gables, FL  33134 / Tel.:
305-421-6364 / Fax: 305-421-6389

 

--------------------------------------------------------------------------------


 

Quarterly Bonus for each fiscal quarter ended March 31, June 30, September 30
and December 31 of any calendar year shall be US$18,750 (increasing to US$28,125
from and after the date the Company acquires additional ad-supported television
networks or the date on which Cine Latino, Inc. is converted to an ad-supported
television network).  An Annual Bonus shall be based on performance against
specified objective performance criteria (“Annual Performance Goals”)
established by the CEO or the CEO’s designee (in consultation with you) prior to
or as soon as practicable following each calendar year, subject to your
continued employment with the Company through December 31 of each such calendar
year.  Your target Annual Bonus shall be of US$25,000 (increasing to US$37,500
from and after the date the Company acquires additional ad-supported television
networks or the date on which Cine Latino, Inc. is converted to an ad-supported
television network).

 

Any Quarterly Bonus payable for any fiscal quarter shall be paid in cash as soon
as practicable following the determination of the Company’s performance results
for such fiscal quarter, but in no event later than seventy five (75) days
following the end of a fiscal quarter to which such Quarterly Bonus relates. 
For the avoidance of doubt, you shall not be entitled to a Quarterly Bonus for
the quarter ended December 31, 2013.

 

Any Annual Bonus payable for any calendar year shall be paid in cash as soon as
practicable following the determination of the Company’s performance results for
such calendar year, but in no event later than March 15th of the calendar year
following the calendar year to which such Annual Bonus relates.  For the
avoidance of doubt, you shall not be entitled to an Annual Bonus for the year
ended December 31, 2013.

 

4.             The Company shall grant to you (subject to the approval of the
Company’s Board of Directors), pursuant to, and subject to, the terms of the
Plan and an option grant certificate, an option (the “Option”) to purchase
40,000 shares of the Company’s common stock (the “Stock”).  Each share of Stock
subject to the Option has an exercise price equal to the fair market value of a
share of Stock on the date of grant.

 

5.             You will also be eligible to participate in such benefit programs
as the Company may, in its discretion, from time to time maintain for employees
of your level.  The Company expressly reserves the right to modify, substitute
or eliminate such benefits at any time.

 

6.             You will be eligible to accrue fifteen (15) days of vacation
during your first year of employment and take such vacation in accordance with
Company policy.

 

7.             You will be expected to abide by all Company policies and will be
required to acknowledge receipt of the basic employment policies handbook as
well as various Company manuals as are in effect from time to time.

 

8.             You acknowledge that in the course of your employment with the
Company, you shall become familiar with the Company’s Confidential Information,
including trade secrets, and that your services are of special, unique and
extraordinary value to the Company.  You acknowledge that the Confidential
Information obtained by you while employed by the Company is the property of the
Company.  Therefore, you agree that you shall not disclose to any

 

2

--------------------------------------------------------------------------------


 

unauthorized Person or use for your own purpose any Confidential Information
without the prior written consent of the Company, unless and to the extent that
the aforementioned matters become generally known to and available for use by
the public other than as a result of your acts or omissions in violation of this
letter.

 

9.             You agree that you shall not disclose the contents of this
letter, except to your immediate family and your financial and legal advisors,
or as may be required by law or ordered by a court.  You further agree that any
disclosure to your financial or legal advisors shall only be made after such
advisors acknowledge and agree to maintain the confidentiality of this letter
and its terms.

 

10.          You further agree that you will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employers or
any other Person to whom you have an obligation of confidentiality, and will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other Person to whom you have an
obligation of confidentiality unless consented to in writing by the former
employer or other Person.

 

11.          You acknowledge that all notes, memoranda, specifications, devices,
formulas, records, files, lists, drawings, documents, models, equipment,
property, computer, software or intellectual property relating to the businesses
of the Company, in whatever form (including electronic), and all copies thereof,
that are received or created by you while an employee of the Company or its
subsidiaries or Affiliates (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company, and you shall immediately return such property to the Company
upon the termination of your employment for any reason and, in any event, at the
Company’s request.  You further agree that any property situated on the premises
of, and owned by, the Company, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by the Company’s
personnel at any time with or without notice.

 

12.          You agree that the results and proceeds of your services for the
Company (including, but not limited to, any trade secrets, products, services,
processes, know-how, designs, developments, innovations, analyses, drawings,
reports, techniques, formulas, methods, developmental or experimental work,
improvements, discoveries, inventions, ideas, source and object codes, programs,
matters of a literary, musical, dramatic or otherwise creative nature, writings
and other works of authorship) resulting from services performed while an
employee or consultant of the Company and any works in progress, whether or not
patentable or registrable under copyright or similar statutes, that were made,
developed, conceived or reduced to practice or learned by you, either alone or
jointly with others (collectively, “Inventions”), shall be works-made-for-hire
and the Company shall be deemed the sole owner throughout the universe of any
and all trade secret, patent, copyright and other intellectual property rights
(collectively, “Proprietary Rights”) of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion, without any further payment to you
whatsoever.  If, for any reason, any of such results and proceeds shall not
legally be a work-made-for-hire and/or there are any Proprietary Rights which do
not accrue to the Company under

 

3

--------------------------------------------------------------------------------


 

the immediately preceding sentence, then you hereby irrevocably assign and agree
to assign any and all of your right, title and interest thereto, including any
and all Proprietary Rights of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, to the
Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner determined by the Company without any
further payment to you whatsoever.  As to any Invention that you are required to
assign, you shall promptly and fully disclose to the Company all information
known to you concerning such Invention.  You hereby waive and quitclaim to the
Company any and all claims, of any nature whatsoever, that you now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
the Company.

 

13.          You shall not, whether in writing or orally, malign, denigrate or
disparage the Company, its respective predecessors and successors, and all of
the respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, with
respect to any of their respective past or present activities, or otherwise
publish (whether in writing or orally) statements that tend to portray any of
the aforementioned parties in an unfavorable light; provided that nothing herein
shall or shall be deemed to prevent or impair you from, in the course of and
consistent with his duties for the Company, making public comments which include
good faith, candid discussions, or acknowledgements regarding the Company’s
performance or business, or discussing other officers, directors, and employees
in connection with normal performance evaluations, or otherwise testifying
truthfully in any legal or administrative proceeding where such testimony is
compelled, or requested or from otherwise complying with legal requirements. 
You further agree to keep confidential the existence of, and any information
concerning, any dispute between you and the Company, except that you may
disclose information concerning such dispute to your immediate family, to the
court that is considering such dispute or to your legal counsel and other
professional advisors (provided that such counsel and other advisors agree not
to disclose any such information other than as necessary to the prosecution or
defense of such dispute)

 

14.          You represent, warrant and covenant that as of the date hereof: 
(i) you have the full right, authority and capacity to perform your obligations
hereunder, (ii) you are not bound by any agreement that conflicts with or
prevents or restricts the full performance of your duties and obligations to the
Company hereunder and (iii) the execution and delivery of this letter shall not
result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which you are subject.

 

15.          The Company may deduct and withhold from any amounts payable to you
such Federal, state, local, non-U.S. or other taxes as are required or permitted
to be withheld pursuant to any applicable law or regulation.

 

16.          You acknowledge that your employment will be at-will.  This means
that either you or the Company may end your employment at any time, with or
without cause, and with or without notice and without any obligation to you
except to pay you for your salary through the date of termination.  You further
acknowledge and agree that nothing is this letter is intended to or does create
a contract of employment.

 

4

--------------------------------------------------------------------------------


 

17.          Your employment is contingent upon a satisfactory background check,
and your having and maintaining authorization to work in the United States.  The
Company reserves the right to terminate your employment should you fail to
possess or maintain such work authorization, or if such work authorization
expires.

 

18.          You represents that, prior to execution of this letter, you have
been advised by an attorney of your own selection regarding this letter.  You
acknowledges that you have entered into this letter knowingly and voluntarily
and with full knowledge and understanding of the provisions of this letter after
being given the opportunity to consult with counsel.  Your further represents
that in entering into this letter, you are not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that you are relying only
upon you own judgment and any advice provided by your attorney.

 

19.          This letter shall be governed by the laws of the State of Florida
without regard to its principles of conflicts of law.  No provision of this
letter or any related document will be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
drafted such provision.  You, the Company and its Affiliates each hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Southern District of Florida (or, if subject matter jurisdiction
in that court is not available, in any state court located within the State of
Florida).  The parties hereto irrevocably consent to the service of any and all
process in any suit, action or proceeding arising out of or relating to this
letter by the mailing of copies of such process to such party at such party’s
address specified in Section 21.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding arising out of or relating to
this letter.  Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
party would not, in the event of any action, suit or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other party hereto
has been induced to enter into this letter by, among other things, the mutual
waiver and certifications in this Section 20.  Each party shall bear its own
costs and expenses (including reasonable attorneys’ fees and expenses) incurred
in connection with any dispute arising out of or relating to this letter.

 

20.          For purposes of Sections 8, 9, 10, 11, 12 and 13 of this letter,
references to the Company shall include its subsidiaries and Affiliates.

 

21.          All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or electronic image scan (pdf) or sent, postage prepaid, by
registered, certified or express mail or overnight courier service and shall be
deemed given when so delivered by hand or facsimile, or if mailed, three days
after mailing (one business day in the case of express mail or overnight courier
service) to the parties at the following addresses or facsimiles or email
addresses (or at such other address for a party as shall be specified by like
notice)

 

5

--------------------------------------------------------------------------------


 

If to the Company:

Hemisphere Media Group, Inc.

 

2000 Ponce de Leon Blvd, Suite 500

 

Coral Gables, FL 33140

 

Attention: Alex J. Tolston, Esq.

 

With a copy (which shall not constitute notice hereunder) to:

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, NY 10019-6064

 

Fax: (212) 757-3990

 

Attention: Jeffrey D. Marell, Esq.

 

Email: jmarell@paulweiss.com

 

If to Employees:

Nicolas J. Valls

 

At the most recent address and fax or email in Company personnel records

 

22.          If any term or provision of this letter is invalid, illegal or
incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of this letter shall nonetheless remain in full force
and effect so long as the economic and legal substance of the transactions
contemplated by this letter are not affected in any manner materially adverse to
any party; provided, however, that if any term or provision of Sections 8, 9,
10, 11, 12 and 13 is invalid, illegal or incapable of being enforced by any
applicable law or public policy, all other conditions and provisions of this
letter shall nonetheless remain in full force and effect to the fullest extent
permitted by law; provided further, that in the event that any court of
competent jurisdiction shall finally hold in a non-appealable judicial
determination that any provision of Sections 8, 9, 10, 11, 12 and 13 (whether in
whole or in part) is void or constitutes an unreasonable restriction against
you, such provision shall not be rendered void but shall be deemed to be
modified to the minimum extent necessary to make such provision enforceable for
the longest duration and the greatest scope as such court may determine
constitutes a reasonable restriction under the circumstances.  Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this letter so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

23.          You acknowledge that a violation by you of any of the provisions in
Sections 8, 9, 10, 11, 12 and 13 would cause irreparable damage to the Company
in an amount that would be material but not readily ascertainable, and that any
remedy at law (including the payment of damages) would be inadequate. 
Accordingly, you agrees that, notwithstanding any provision of this letter to
the contrary, the Company, shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in Sections 8, 9, 10, 11, 12 and 13 in addition to any
other legal or equitable remedies it may have.  The preceding

 

6

--------------------------------------------------------------------------------


 

sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this letter or otherwise, and all of the Company’s rights
shall be unrestricted.

 

24.          No provisions of this letter may be amended, modified, waived or
discharged except by a written document signed by you and a duly authorized
officer of the Company (other than you).  The failure of a party to insist upon
strict adherence to any term of this letter on any occasion shall not be
considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this letter.  No failure or delay by either party in exercising any right or
power hereunder will operate as a waiver thereof, nor will any single or partial
exercise of any such right or power, or any abandonment of any steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.

 

25.          This letter may be executed in one or more counterparts (including
via facsimile and electronic image scan (pdf)), each of which shall be deemed to
be an original, but all of which together shall constitute one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.

 

26.          This letter, including any appendix or exhibits hereto, constitutes
the entire understanding between the Company and you with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between you and the.  None of the parties shall be liable or
bound to any other party in any manner by any representations and warranties or
covenants relating to such subject matter except as specifically set forth
herein.

 

27.          The rights and obligations of the parties under the provisions of
this letter shall survive, and remain binding and enforceable, notwithstanding
the termination of this letter, the termination of your employment or services
hereunder or any settlement of the financial rights and obligations arising from
your employment or services hereunder, to the extent necessary to preserve the
intended benefits of such provisions.

 

 

Sincerely,

 

 

 

/s/ Alan J. Sokol

 

Alan J. Sokol

 

President and Chief Executive Officer

 

Accepted and agreed to

 

 

 

By:

/s/ Nicolas J. Valls

 

 

Nicolas J. Valls

 

 

 

 

Date:

October 10, 2013

 

 

7

--------------------------------------------------------------------------------


 

Appendix

 

Defined Terms

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.

 

“Confidential Information” means information, observations and data concerning
the business or affairs of the Company, including, without limitation, all
business information (whether or not in written form) which relates to the
Company, or its customers, suppliers or contractors or any other third parties
in respect of which the Company has a business relationship or owes a duty of
confidentiality, or their respective businesses or products, and which is not
known to the public generally other than as a result of your breach of this
letter, including but not limited to: technical information or reports;
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists; customer buying records and
habits; product sales records and documents, and product development, marketing
and sales strategies; market surveys; marketing plans; profitability analyses;
product cost; long-range plans; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation or other personnel-related information; contracts; and supplier
lists.

 

“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.

 

“Plan” means the Hemisphere Media Group, Inc. 2013 Equity Incentive Plan.

 

--------------------------------------------------------------------------------
